Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10-11 & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brokaw et al. (US pat. no. 5,982,201).
          Refer to fig. 9 of Brokaw et al. Treating independent claim 1 first, transistor Q12 may be read as an input transistor with input terminal IN. A PTAT current source 42 provides a PTAT bias current that is ultimately mirrored to Q12 via Q18. See col. 9, lines 2-32 of Brokaw et al. Though this current may be blended with  a CTAT current to result in a total zero temperature coefficient current reaching Q12, the PTAT current source 42 still provides a bias current that is PTAT as the claim requires. Further, while the disclosure states that the temperature coefficient of the blended current can be zero depending on the ratio of resistors R1 & R2 it would seem to anticipate that the total current could also be PTAT or CTAT depending on the ratio. Transistor Q8 may be read as the cascode transistor claimed and CTAT current source 40 as the second current source claimed coupled to Q8 via Q19. Regarding claim 3, Q11 may be read as the second input transistor claimed with its base as the second input terminal. Independent claim 10 may be read similarly to claims 1 & 3 with the second cascode transistor read . 
Claim(s) 21 & 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seetharam et al. (US PGPUB 2020/0083847).
Refer to figs. 3-4 of Seetharam et al., with the circuit of fig. 3 supplying bias to the amplifier of fig. 4. The current source circuit 310 is shown in detail fig. 6. It may supply a PTAT current from PTAT current source 602 to node 442 of fig. 4 which will cause a PTAT current to flow in cascode transistor 432 by controlling the current through transistor 414 (and be read on the ‘first’ current claimed) meeting the supplying step of the claim.
Adjustable current source 304 will adjust the supply current from Vdd meeting the trimming step of the claim. The switch 329 can disable the PTAT current and a CTAT current can be supplied from CTAT current source 608. (This would require switch 329 to be reactivated but this is not excluded by the claim). This would result in a CTAT current flowing in cascode transistor 432 (via 414) which may be read as the ‘second’ current claimed. Regarding claim 23, the adjustable PTAT current from 602 may be read as the ‘third’ current since it may be used to create the CTAT current; see paragraph 76 of Seetharam et al.
Claims 2, 4-9, 12-15, 17-20 & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/           Primary Examiner, Art Unit 2843